Title: From Thomas Jefferson to Tadeusz Kosciuszko, 18 June 1798
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            Philadelphia. June 18. 98.
          
          I wrote to you my dear & respectable friend on the 30th. of May by Volney, putting it under cover, as I do this, to our friend Jacob Van Staphorst, at Paris. Capt. Lee of the ship Adriana has brought for you as a present from the whig club of England an elegant Sabre, mounted in gold, and inscribed ‘the whig club of England to General Kosciuzko’ said to have cost two hundred guineas. Capt. Lee understanding according to the general opinion that you were gone to the medicinal springs in Virginia deposited it with me for you. were I sure it would find you at Paris I should have sent it by this opportunity: but it is a thing which ought not to be put to hazard. I will therefore wait your orders. it would be easiest for us to send it to Amsterdam to N. & Jac. V. Staphorst & Hubbard, but this you will decide on. in the mean time I send you a letter which accompanied it. not a doubt is entertained here but that you are gone to the springs. our affairs continue to go on from bad to worse. if we can remain at peace this year, our citizens will see through the delusions of the present moment, and republicanism will be saved in this country. if we are invaded, an union comes on of necessity with a power under whose auspices every thing fatal to republicanism is to be apprehended. meaning to leave this place the day after tomorrow, I had packed away our cypher with my papers which puts it out of my power to avail myself of that. I am extremely anxious to hear of you & from you, never having heard a tittle since you left us. my sincere prayers for your health & life attend you, and the most affectionate Adieux.
        